United States Court of Appeals
                     For the First Circuit


No. 21-1568

                         THOMAS SWARTZ,

                      Plaintiff, Appellant,

                               v.

                NORMAN SYLVESTER; TOWN OF BOURNE,

                     Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF MASSACHUSETTS

        [Hon. F. Dennis Saylor, IV, U.S. District Judge]


                             Before

                      Barron, Chief Judge,
                Lynch and Gelpí, Circuit Judges.


     Joseph L. Sulman, with whom Law Office of Joseph L. Sulman,
Esq. was on brief, for appellant.
     Gareth W. Notis, with whom Morrison Mahoney LLP was on brief,
for appellees.


                        November 21, 2022
          GELPÍ, Circuit Judge.   Plaintiff-Appellant Thomas Swartz

("Swartz") appeals from the decision of the district court for the

District of Massachusetts granting summary judgment to Defendants-

Appellees Norman Sylvester ("Sylvester") and the Town of Bourne,

Massachusetts.   Swartz contends that his constitutional rights

under the Free Exercise Clause of the First Amendment were violated

when Sylvester, in his role as Fire Chief of the Bourne Fire

Department ("BFD"), ordered Swartz, a firefighter, to sit for a

photograph in violation of Swartz's religious beliefs.      Swartz

refused to take the photograph and was disciplined as a result of

his refusal. Swartz brought suit against Sylvester under 42 U.S.C.

§ 1983 asserting the discipline constituted a violation of his

constitutional rights under the Free Exercise Clause. In addition,

he alleged that the Town of Bourne and Sylvester violated his

rights under the Massachusetts Wage Act, Mass. Gen. Laws ch. 149,

§ 148, by failing to pay him for certain unused vacation and other

accrued time off following his subsequent retirement from the BFD.

On the Section 1983 claim, the district court granted summary

judgment to Sylvester on qualified immunity grounds.   The district

court declined to exercise supplemental jurisdiction over the

state law claim pursuant to 28 U.S.C. § 1367(c). It then dismissed

the state law claim without prejudice.   We affirm.




                              - 2 -
I. Background

          When reviewing a district court's decision on a motion

for summary judgment, "we always recount [the facts] in the light

most favorable to the nonmovant (here, that's [Swartz])."                 Johnson

v. Johnson, 23 F.4th 136, 139 (1st Cir. 2022).                 Thomas Swartz was

a firefighter working for the BFD in Bourne, Massachusetts from

July 1997 until August 2018, when he retired.                  Norman Sylvester

began in his role as the BFD's Fire Chief in February 2015.                    All

members of the BFD had an identification card as well as an

accountability   tag,     which     both    featured      a    picture    of   the

firefighter.1    The photographs on the identification cards and

accountability tags were inconsistent -- some firefighters wore t-

shirts in their photographs while others wore ties.                      In 2016,

Sylvester,   seeking    consistency        among   the    photographs     on   the

identification   cards,     began     a    policy    of       photographing    the

firefighters in their Class A uniforms for these photographs.                  The

Class A uniform is a formal dress uniform worn at occasions such

as ceremonies, weddings, and funerals.




     1 The accountability tag and the identification card looked
the same but served different purposes. Accountability tags had
a hole in the top of the card which was used to keep track of
personnel at fire scenes and was attached to the firefighter's
gear, while the identification card stayed in the firefighter's
wallet and was used to identify firefighters in circumstances when
they were not in their gear.


                                    - 3 -
           Sylvester stated that he wanted consistent photographs

of all the firefighters in their Class A uniforms "so everybody

looked the same [and] so we had a professional department."                   He

also planned to hang the headshots on a bulletin board in the main

lobby of the fire station so members of the public could identify

firefighters who had done a good or bad job at a fire scene and be

aware of who worked for the BFD.        He noted that the firefighters'

names would not accompany the photographs.           Other members of the

BFD said they understood that the photographs would be used for

media and promotional purposes.         BFD Lieutenant Richard Emberg

stated that Sylvester told him that the photographs would be used

on a display wall and could also be submitted to the media in the

case of a firefighter's death in the line of duty.               BFD Lieutenant

Paul Weeks similarly stated that Emberg had told him that the

photographs would be used on a display board and also in response

to requests from the media if there was, for example, a promotion

or a tragedy.

           Sylvester   enlisted    Emberg    to    help    him    organize   the

photographs of the firefighters in their Class A uniforms.                    On

November 4, 2015, Emberg sent an e-mail to all BFD employees which

read,   "Anyone   wishing   to   have   a   class   A     photo    done.     The

photographer will be available Friday.            If interested contact me

please for times."     On January 30, 2016, Deputy Fire Chief Joseph

Carrara e-mailed all BFD employees, stating that "Lt. Emberg has


                                  - 4 -
been working to arrange professional photos for all department

members."          Carrara said Emberg was compiling a list in regards to

Class A uniforms and, in preparation for the photographs, implored

the firefighters to check in with their deputies if they were

missing any part of the Class A uniform that would be needed for

the photograph.            On March 11, 2016, Emberg e-mailed all BFD

employees, stating "[i]n the next few weeks all members will be

getting a department photo taken by the department photographer"

in their Class A uniforms.          On April 11, 2016, Emberg sent another

e-mail to all BFD employees, setting forth a schedule when the

Class A uniform photographs would be taken for all employees, which

were       split    into   four   groups.      Weeks   was   the   deputy   chief

supervising group three, to which Swartz was assigned.

               On May 1, 2016, Emberg sent an e-mail which read that

group three's Class A photographs would be taken the following day

at noon, and if employees were unable to make that time slot, they

should try to attend another one of the scheduled dates.2               The next

day, May 2, 2016, Weeks verbally informed the members of his group,

which included Swartz, that they would have their photographs taken

that day in their Class A uniforms.             Swartz responded that he did

not want to have his photograph taken.             This caught the attention

of Sylvester, who had the office next to Weeks and overheard the


       It is unclear from the record whether this e-mail was sent
       2

to the entire department, though it appears it was.


                                       - 5 -
exchange.       Sylvester asked Swartz to step into his office to

discuss the matter further and Swartz asked if they could shut the

door and speak privately.            Swartz asked whether the photographs

were going to be used for identification tags or other department

identification.       Sylvester responded by asking Swartz, "What if

you get promoted and I want to send a picture of you to the

newspaper?"      Swartz then informed Sylvester that he didn't want to

have his photograph taken for religious reasons.                     He further

explained      that   having   his    photograph     taken     for   promotional

purposes is against his religious beliefs.3 Sylvester asked Swartz

if he had a driver's license to which Swartz responded that he

did.       Sylvester asked how he took that photograph, but he did not

recall Swartz's answer.4         Sylvester then asked Swartz to put his

objection in writing.

              Swartz did so.     On that same day, May 2, 2016, he sent

Sylvester an e-mail, stating that he requested not to participate

in   "portrait     photography    for    use    other   than    accountability"

because "[p]ortrait photography for personal                   recognition goes

against [his] religious beliefs."              In response, Sylvester stated


       Swartz described himself as a confirmed Catholic and stated
       3

that he currently practices Christianity.      He stated that he
attends Mass almost every Sunday at a Catholic church.          He
elaborated that he derives his belief that he cannot participate
in acts of self-promotion from the First Commandment.
       Although Sylvester testified to these facts, the district
       4

court did not make a finding on them.


                                      - 6 -
that his request was respectfully denied because the "photos are

in fact for use by the [BFD] as a form of accountability and

Department     Identification       as    a   member     of   [BFD],"     that    his

participation was "a requirement as an order from the Town of

Bourne Fire Chief" and "[f]ailure to follow this order will result

in disciplinary action."           On May 5, 2016, Emberg sent an e-mail

stating that May 6 and May 9 would be the last two days for

firefighters to have a photograph taken in their Class A uniform.

The e-mail further stated that "[t]he chief has mandated these

photos."      The parties agree that this e-mail was sent to all BFD

employees.     Swartz did not have his photograph taken on either May

6 or May 9.

              For disobeying Sylvester's direct order to have his

photograph taken in his Class A uniform, Swartz was subsequently

disciplined.        Swartz was placed on administrative leave for the

night shift on May 10, 2016, and the day shift on May 12, 2016,

per Sylvester's order.         Following a disciplinary meeting on May

13, 2016, the disciplinary action taken against Swartz was twenty-

four hours of unpaid administrative leave (which he had already

served on May 10 and May 12) and that he would not be eligible for

"out of grade" opportunities (which result in higher pay) for a

period   of    at    least   six   months,        a   decision    which   would   be

reevaluated     after    six   months.           Following    a   discussion     with




                                         - 7 -
Sylvester, Swartz opted to take the unpaid administrative leave

out of his vacation time.

           As of May 13, 2016, there were four other BFD employees

who had not had their photographs taken in their Class A uniforms.

According to Sylvester, this was because those employees were off

duty when the photographer came in, unlike Swartz, who was on duty

when the photographer was there.      Sylvester also noted that none

of the other four employees who missed their photograph opportunity

declined to sit for the photograph, as Swartz had.       As of October

1, 2019, all BFD employees had ID cards and accountability tags

with photographs, with the exception of a recently hired employee.

However,   Sylvester    was   still   working   to   ensure   that   the

identification photographs all depicted the firefighters in their

class A uniforms.      Swartz ended his employment with the Town of

Bourne on August 22, 2018, when he retired.

           Swartz filed the instant complaint against Sylvester in

December 2018 under 42 U.S.C. § 1983 for violation of his rights

under the Free Exercise Clause of the First Amendment.         In March

2019, he moved to amend his complaint to add a claim against the

Town of Bourne and Sylvester under the Massachusetts Wage Act,

Mass. Gen. Laws ch. 149, § 148, for failure to pay him for certain

unused vacation time and other accrued time off following his

separation from the BFD.      The motion to amend the complaint was

granted.   Following discovery, in November 2020, Sylvester and the


                                 - 8 -
Town of Bourne moved for summary judgment on both counts.        In June

2021, the district court granted Sylvester's motion for summary

judgment.    Swartz v. Sylvester, 546 F. Supp. 3d 37, 57 (D. Mass.

2021).

            The district court concluded that Sylvester was entitled

to qualified immunity on the Section 1983 claim.         It found that

there was no genuine dispute of material fact and that Sylvester

satisfied    both   prongs   of   the   qualified   immunity   analysis.

Accordingly, the district court granted summary judgment in favor

of Sylvester.       The district court then declined to exercise

supplemental jurisdiction over the state court claim and dismissed

it without prejudice.

II. Discussion

A. First Amendment Claim and Qualified Immunity

1. Standard of Review

            We review a district court's order granting summary

judgment de novo.     Conlogue v. Hamilton, 906 F.3d 150, 154 (1st

Cir. 2018).      Qualified immunity protects government officials,

such as Sylvester, from liability when they act under color of

state law, Gray v. Cummings, 917 F.3d 1, 9 (1st Cir. 2019), and

when their actions or decisions, "although injurious, 'do[] not

violate clearly established statutory or constitutional rights of

which a reasonable person would have known.'"        Conlogue, 906 F.3d

at 154 (alteration in original) (quoting Harlow v. Fitzgerald, 457


                                  - 9 -
U.S. 800, 818 (1982)).     Qualified immunity protects "all but the

plainly incompetent or those who knowingly violate the law."           City

of Tahlequah v. Bond, 142 S. Ct. 9, 11 (2021) (quoting District of

Columbia v. Wesby, 138 S. Ct. 577, 589 (2018)).

           "Under the familiar two-prong framework, courts ask (1)

whether the defendant violated the plaintiff's constitutional

rights and (2) whether the right at issue was 'clearly established'

at the time of the alleged violation."     Est. of Rahim by Rahim v.

Doe, 51 F.4th 402, 410 (1st Cir. 2022) (quoting Conlogue, 906 F.3d

at 155).    Though we refer to them as the first and second prong,

the two prongs need not be addressed in that order.         Conlogue, 906

F.3d at 155.    "[A]n [official] may be entitled to immunity based

on either prong."     Est. of Rahim, 51 F.4th at 410.       Upon de novo

review, we agree with the district court in that Sylvester did not

violate    Swartz's   constitutional   rights   and    is   entitled    to

qualified immunity based on the first prong.

2. District Court Decision

           The district court found that Sylvester was entitled to

qualified immunity.    As to the first prong, whether the facts are

sufficient to establish a violation of a constitutional right, the

district court found that they were not. First, the district court

noted that the parties agreed that Sylvester's order and Swartz's

subsequent discipline were facially neutral.          The district court

then evaluated whether reasonable jurors could conclude that the


                                - 10 -
purpose    of   the    neutral   directive    was    to     coerce   Swartz    into

violating sincere religious principles, and found that they could

not.      Despite     Swartz's   contention    that     the   timing    evidenced

Sylvester's      hostility       towards     Swartz's       religious     beliefs

(specifically, making the photographs mandatory in response to

Swartz's denial), the district court disagreed.               It concluded that

there was no evidence that Sylvester's reasons for the directive

were pretextual and that it was generally applicable to all

firefighters.       The district court further found that the initial

order was mandatory, but that even if it had not been, that fact

would not permit an inference that Sylvester's order was enacted

because of his religious beliefs as opposed to in spite of them.

Because the order was facially neutral and generally applicable,

the district court applied rational basis review, and found that

the policy of taking the photographs of the firefighters in their

Class A uniforms -- namely, to promote the integrity of the BFD -

- fell within said standard.         Therefore, under the first prong of

the qualified immunity analysis, the district court found no

violation of Swartz's rights under the Free Exercise Clause.

            The district court proceeded to analyze the second prong

of the qualified immunity test.            It concluded that, even assuming

that there was a violation of Swartz's rights under the Free

Exercise    Clause,      "the    contours    of     those     rights    were    not

sufficiently clear such that a reasonable official would have


                                    - 11 -
understood that what he was doing was a violation."                 The court

noted that neither party pointed to an analogous case and, in cases

where the officer was acting under "similar circumstances," City

of Escondido v. Emmons, 139 S. Ct. 500, 504 (2019) (quoting Wesby,

138 S. Ct. at 590), courts had declined to find a constitutional

violation.     Finally, the court concluded that in the instant case,

"a reasonable officer would not have understood [that] his conduct

would violate the right to the free exercise of religion."                 The

district court elaborated that it was reasonable that Sylvester

did   not    immediately     understand     Swartz's    religious     beliefs.

Further, it found that once Swartz clarified that he refused to

have his photograph taken for promotional purposes, a reasonable

official would not think that a photograph taken for accountability

and   identification    purposes    would     violate   Swartz's     religious

beliefs.     Accordingly, the district court concluded that Sylvester

was entitled to qualified immunity on the second prong as well.

3. Analysis

             We first discuss the free exercise principles that will

guide our analysis of the first prong of the qualified immunity

framework, on the issue of whether Sylvester violated Swartz's

constitutional rights.       The First Amendment's Free Exercise Clause

provides: "Congress shall make no law respecting an establishment

of religion, or prohibiting the free exercise thereof . . . ."              It

has   been    incorporated    against   the    states   by   the    Fourteenth


                                   - 12 -
Amendment.       Church of the Lukumi Babalu Aye, Inc. v. City of

Hialeah, 508 U.S. 520, 531 (1993) (citing Cantwell v. Connecticut,

310 U.S. 296, 303 (1940)).        "[Swartz]'s claim was properly brought

pursuant to 42 U.S.C. § 1983, which allows individuals to 'sue

certain persons for depriving them of federally assured rights'

under color of state law."        Fincher v. Town of Brookline, 26 F.4th

479, 485 (1st Cir. 2022) (quoting Gagliardi v. Sullivan, 513 F.3d

301, 306 (1st Cir. 2008)).          The parties do not dispute, and we

agree, that Sylvester, as Fire Chief of the BFD, could be held

liable   under    Section 1983    if     he    did    indeed    violate   Swartz's

constitutional rights.       We turn to that question now.

           "[T]he    right   of   free    exercise       does    not   relieve    an

individual of the obligation to comply with a 'valid and neutral

law of general applicability on the ground that the law proscribes

(or   prescribes)     conduct     that        his    religion    prescribes      (or

proscribes).'"     Emp. Div., Dep't of Hum. Res. of Or. v. Smith, 494

U.S. 872, 879 (1990) (quoting United States v. Lee, 455 U.S. 252,

263 n.3 (1982) (Stevens, J., concurring in judgment)).                 Therefore,

we decline to find a constitutional violation when a neutral and

generally applicable law or policy "incidentally burdens free

exercise rights . . . if it is rationally related to a legitimate

governmental interest."       Does 1-6 v. Mills, 16 F.4th 20, 29 (1st

Cir. 2021), cert. denied sub nom. Does 1-3 v. Mills, 142 S. Ct.

1112 (2022).      We utilize heightened scrutiny when a law or policy


                                    - 13 -
is not neutral or generally applicable, "sustain[ing] it only if

it is narrowly tailored to achieve a compelling governmental

interest."      Id.   To qualify as neutral, a policy must not target

religious     beliefs     or    practices   "because    of    their   religious

nature."      See Fulton v. City of Philadelphia, 141 S. Ct. 1868,

1877 (2021) (first citing Masterpiece Cakeshop, Ltd. v. Colo. C.R.

Comm'n, 138 S. Ct. 1719, 1730-32 (2018); and then citing Lukumi,

508 U.S. at 533).          If the policy's objective is to impede or

constrain religion, the policy is not neutral.                See Lukumi, 508

U.S. at 533 (citation omitted).             Additionally, a policy must be

generally applicable to avoid heightened scrutiny.               To qualify as

generally applicable, a policy cannot selectively burden conduct

motivated by religion while simultaneously exempting the conduct's

secular counterpart.           See Lukumi, 508 U.S. at 543.       If a policy

permits "individualized governmental assessment of the reasons for

the relevant conduct," it is not generally applicable.                See Dep't

of Hum. Res. of Or., 494 U.S. at 884.

              Swartz argues that a reasonable juror could find that

Sylvester's conduct (i.e., his directive regarding the photograph

and Swartz's subsequent discipline) was not neutral or generally

applicable.     As to the evidence supporting this contention, Swartz

cites   the    sequence    of    events   surrounding   his    refusal   to   be

photographed and his subsequent discipline.                  Specifically, he

contends that Sylvester's directive to have a photograph taken


                                     - 14 -
only became a mandatory order when Swartz objected on religious

grounds, and that fact raises an inference of discriminatory intent

and hostility towards Swartz's religious beliefs.             Swartz contends

that the evidence, viewed in the light most favorably to him,

permits a reasonable juror to infer that

              Sylvester's decision to order Swartz and the
              rest of the BFD to participate in the Class A
              photograph was predicated on Sylvester's
              hostility towards Swartz's religious-based
              objection and thus to his religious beliefs,
              or in the alternative, that the purpose of
              Sylvester's order was to coerce Swartz into
              violating   his  sincerely   held   religious
              beliefs.

Accordingly, Swartz argues, Sylvester's conduct should be analyzed

under strict scrutiny and, when so analyzed, Sylvester cannot

establish     that   his   conduct   furthered     a   compelling     government

interest and was narrowly tailored.

              First, we cannot agree that Sylvester's conduct was not

neutral.      Clearly, it was facially neutral.            See Swartz, 546 F.

Supp.    3d   at   50    ("Here,   the   parties   agree    that     Sylvester's

directive, and the subsequent discipline administered to Swartz,

were    facially     neutral.").     Swartz     must   therefore     prove    that

Sylvester's conduct was undertaken because of Swartz's religious

beliefs.      See Fulton, 141 S. Ct. at 1877 ("[The g]overnment fails

to act neutrally when it proceeds in a manner intolerant of

religious      beliefs     or   restricts     practices    because    of     their

religious nature."); Lukumi, 508 U.S. at 533 ("[I]f the object of


                                     - 15 -
a law is to infringe upon or restrict practices because of their

religious motivation, the law is not neutral").                 We are mindful

that the Free Exercise Clause "'forbids subtle departures from

neutrality'       and   'covert   suppression      of   particular   religious

beliefs.'"    Lukumi, 508 U.S. at 534 (first quoting Gillette v.

United States, 401 U.S. 437, 452 (1971); and then quoting Bowen v.

Roy, 476 U.S. 693, 703 (1986)).             When assessing neutrality, "a

court must 'survey meticulously' the totality of the evidence,

'both direct and circumstantial.'"            New Hope Fam. Servs., Inc. v.

Poole, 966 F.3d 145, 163 (2d Cir. 2020) (quoting Lukumi, 508 U.S.

at 534, 540).       This includes the series of events leading to the

conduct, as well as the historical background.              Id.

            Swartz's      evidence   on    this    point   is   primarily   the

sequence of events leading to the Class A photographs becoming

mandatory    --    specifically,     the   speed   with    which   they   became

mandatory after he objected on religious grounds, which he claims

raises an inference that the order was because of his religious

exemption.5 Even assuming arguendo that it is true the photographs

became mandatory immediately after Swartz objected to them, that

fact alone does not establish that Sylvester took that action

because of Swartz's religious beliefs.              See Lukumi, 508 U.S. at


     5 We note that Swartz's argument on this point contradicts
the district court's finding that communications sent before
Swartz objected indicate that the photographs were in fact
mandatory prior to his objections. Swartz, 546 F. Supp. 3d at 50.


                                     - 16 -
540-41 (determining object of ordinances was discriminatory as

they "were enacted '"because of," not merely "in spite of"' their

suppression    of    [the     relevant]    religious   practice"     (quoting

Personnel Adm'r of Mass. v. Feeney, 442 U.S. 256, 279 (1979))).

Unlike in Lukumi, where hostile statements were made regarding the

religious practice prior to the law's enactment, 508 U.S. at 540-

41, Sylvester did not show hostility toward Swartz's religious

beliefs, but instead asked further questions about it to determine

if he could implement the policy without infringing on Swartz's

beliefs.      When   Swartz    clarified   that   he   could   not   have   his

photograph taken for promotional purposes (for example, to be sent

to the media), Sylvester attempted to avoid infringing on Swartz's

religious beliefs by clarifying that the photographs would be used

for identification and accountability purposes.

           Additionally, in Lukumi, both the text of the ordinances

and their effect "compel[led] the conclusion that suppression of

the central element of the [religious practice] was the object of

the ordinances."     508 U.S. at 534.        The record before us does not

compel such a finding.        Beyond pure speculation, Swartz offers no

evidence that would allow a reasonable juror to conclude that the

requirement to have Class A photographs taken became mandatory

because of his religiously motivated objection to having his

photograph taken, rather than simply because he objected.                   See

Medina-Rivera v. MVM, Inc., 713 F.3d 132, 140 (1st Cir. 2013) ("[A


                                    - 17 -
plaintiff] cannot deflect summary judgment with pure speculation

. . . ."); Ahern v. Shinseki, 629 F.3d 49, 54 (1st Cir. 2010) ("A

properly supported summary judgment motion cannot be defeated by

relying   upon    conclusory   allegations,      improbable    inferences,

acrimonious invective, or rank speculation.").            Swartz has not

proffered sufficient evidence that would permit a reasonable juror

to conclude that the rule was not neutral.6

          Sylvester's     conduct   was   also    generally    applicable.

"[Policies]   burdening   religious   practice     must   be   of   general

applicability."     Lukumi, 508 U.S. at 542.           "To be generally

applicable, a law may not selectively burden religiously motivated

conduct while exempting comparable secularly motivated conduct."

Mills, 16 F.4th at 29.    A policy or course of conduct may run afoul

of general applicability if it "'invite[s]' the government to

consider the particular reasons for a person's conduct by providing



     6 We note that, although Swartz mentions that other employees
in his department did not get their photographs taken on the
initial dates set by the department and were not subsequently
disciplined, he does not develop an argument that explains how
that fact could support a finding that the policy at issue was not
neutral.   Therefore, any such argument is waived.      See United
States v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990). Nevertheless,
even if Swartz had developed such an argument, it would not
succeed.   As we will explain in our discussion below regarding
Swartz's contention that the policy was not generally applicable,
there is no evidence in the record that anyone else in the
department objected to it, and so the treatment of those employees
does not support a finding that the policy was enacted because
Swartz objected for religious reasons rather than the fact that
Swartz objected, independent of the reason for the objection.


                                - 18 -
'a mechanism for individualized exemptions.'"    Fulton, 141 S. Ct.

at 1877 (quoting Smith, 494 U.S. at 884).

            As the district court found, the directive was generally

applicable to all firefighters in the BFD.     Swartz, 546 F. Supp.

3d at 52.     By the time Swartz was disciplined on May 10, when he

was placed on administrative leave, all firefighters had been

informed that Sylvester mandated the photographs.        Insofar as

Swartz can be read to argue that Sylvester granted an exemption

from the photograph requirement to the other firefighters who did

not get their photographs taken on the initial dates set by the

department and were not subsequently disciplined, and that this

rendered the policy not generally applicable, we disagree.     As a

preliminary matter, Swartz develops no argument on how the fact

that other firefighters were not disciplined created an exemption

and, if so, how the presence of this exemption would bear on

whether the policy was generally applicable, so these arguments

are waived.     See United States v. Zannino, 895 F.2d 1, 17 (1st

Cir. 1990).     But even addressing these arguments on the merits

would not help Swartz.    Swartz failed to bring forth any evidence

of Sylvester granting exemptions from the photograph requirement

to other firefighters (if any) that objected, and indeed conceded

in his briefing to us that though "Sylvester disciplined Swartz

and no other BFD members," "it is not in dispute that these other

BFD employees did not object to having their Class A photograph


                               - 19 -
taken."        The fact that some BFD employees did not have their

photographs      taken   because   they      were   not   on    duty    when   the

photographer came to the station does not change our conclusion

that the directive was generally applicable, because they did not

object to having their photographs taken as Swartz did.                  Further,

Swartz did not bring forth any evidence that there was a mechanism

for individualized exemptions within Sylvester's directive or that

the   directive     invited   Sylvester      to   consider     the   reasons   for

requesting an exemption.

               Accordingly, finding that Sylvester's conduct was both

neutral and generally applicable, we do not apply heightened

scrutiny, but will "sustain the [policy] against constitutional

challenge if it is rationally related to a legitimate governmental

interest."       Mills, 16 F.4th at 29.       Sylvester's directive passes

rational basis review.        As both parties agree that one purpose of

the photographs was for a public bulletin board and for media

requests as needed, Swartz, 546 F. Supp. 3d at 53, the photograph

policy    is    rationally    related   to    the   legitimate       governmental

interest of publicizing the BFD and promoting the integrity of

government institutions.        In his brief, Swartz does not challenge

the district court's conclusion that Sylvester's directive would

pass rational basis review.        Instead, he focuses his briefing on

whether the directive would pass strict scrutiny and argues that

it would not.      We agree with the district court that the directive


                                   - 20 -
easily satisfies rational basis review.            See Gonzalez-Droz v.

Gonzalez-Colon, 660 F.3d 1, 9 (1st Cir. 2011) ("Rational basis

review 'is a paradigm of judicial restraint.'" (quoting FCC v.

Beach Commc'ns, Inc., 508 U.S. 307, 314 (1993))).        Moreover, as we

explained supra, strict scrutiny is not triggered in this instance.

See Mills, 16 F.4th at 30-32 (declining to apply strict scrutiny

when emergency rule was both neutral and generally applicable).

            Upon de novo review, we agree with the district court's

conclusion that Sylvester did not violate Swartz's constitutional

rights as required by the first prong of the qualified immunity

analysis.    Because we may find qualified immunity under either

prong of the two-prong test, Est. of Rahim, 51 F.4th at 410, we

accordingly affirm the district court's decision that Sylvester

was entitled to qualified immunity as to the federal claim against

him.

B. Supplemental State Law Claim

1. Standard of Review

            "We review a district court's decision regarding the

exercise of supplemental jurisdiction for abuse of discretion."

Allstate Interiors & Exteriors, Inc. v. Stonestreet Constr., LLC,

730 F.3d 67, 72 (1st Cir. 2013).        "[I]n any civil action of which

the    district   courts   have   original   jurisdiction,   the   district

courts shall have supplemental jurisdiction over all other claims

that are so related to claims in the action within such original


                                   - 21 -
jurisdiction that they form part of the same case or controversy

. . . ."    28 U.S.C. § 1367(a).      The district court may decline to

exercise said jurisdiction when it "has dismissed all claims over

which it has original jurisdiction."             Id. § 1367(c)(3).

2. Analysis

            Swartz argues that because the district court erred in

dismissing his Section 1983 claim, it also abused its discretion

in dismissing his Massachusetts Wage Act claim against Sylvester

and the Town of Bourne.       Concluding, as we do, that the district

court did not err in granting Sylvester's motion for summary

judgment on the federal law claim, we see no abuse of discretion

in its decision to decline to exercise supplemental jurisdiction

over the remaining state law claim.              See Signs for Jesus v. Town

of Pembroke, NH, 977 F.3d 93, 114 (1st Cir. 2020) ("We have held

that   a   district   court   may    decline      to   exercise   supplemental

jurisdiction when it has dismissed all claims over which it has

original    jurisdiction,     28   U.S.C.    §    1367,   and   absent   certain

circumstances inapplicable here, doing so is not an abuse of

discretion.").

III. Conclusion

            The judgment of the district court is

            AFFIRMED.




                                    - 22 -